Citation Nr: 1020611	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to September 
1969.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Reno, Nevada.  
That decision granted service connection for PTSD and 
assigned an initial 30 percent rating.  The Veteran appealed 
that decision by requesting a higher initial rating.


FINDING OF FACT

The Veteran's PTSD has been productive of total occupational 
and social impairment since the initial grant of service 
connection.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.158, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations had been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, in view of the fact that 
this decision represents a complete grant of the benefit 
sought on appeal, further discussion of the VA's "duty to 
notify" and "duty to assist" obligations is unnecessary since 
the Veteran cannot be prejudiced by any possible deficiency 
in those obligations.  

On October 25, 2005, the Veteran filed a claim for service 
connection for a generalized anxiety disorder.  Evidence in 
support of his claim revealed that he suffers from PTSD - a 
specific kind of anxiety disorder - due to an in-service 
incident in which he received third degree burns when a 
boiler blew up in his face.  

In March 2006, the RO granted service connection for PTSD and 
assigned an initial 30 percent rating, effective from October 
25, 2005 under Diagnostic Code 9411.  The Veteran appealed 
that decision by requesting an initial rating higher than 30 
percent.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been rated as 30 percent disabling 
under the General Rating formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these 
criteria, the next higher rating of 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is assigned where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

And lastly, a 100 percent rating requires total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the evidence shows that the Veteran's PTSD has 
caused total occupational and social impairment since the 
initial grant of service connection.  The record reveals that 
the Veteran has been married to his current wife for many 
years and has occasionally been working part time as a 
handyman.  Nevertheless, mental health care professionals 
have indicated that the Veteran's PTSD symptoms result in 
total occupational and social impairment, thereby warranting 
a 100 percent rating.  

The Veteran's treating VA psychologist has indicated on 
several occasions during the course of this appeal that his 
PTSD causes total occupational and social impairment.  
Following psychological evaluations in 2006 and January 2008, 
the VA psychologist diagnosed the Veteran with PTSD, severe, 
chronic, and explained that "[the Veteran] can no longer 
maintain gainful employment, nor can he sustain effective 
social relationships."  The psychologist added that the 
Veteran's prognosis is poor and that the disability should 
therefore be considered permanent.  These opinions provide 
compelling evidence that the Veteran's PTSD has caused total 
occupational and social impairment since the initial grant of 
service connection.   

The Board also places significant probative value on numerous 
low global assessment of functioning (GAF) scores between 40 
and 45 provided by different VA mental health care 
professionals, since this is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

VA outpatient treatment records list GAF scores between 40 
and 45 as early as August 2005, while a recent August 2008 VA 
examination report lists a GAF score of 40.  According to the 
DSM-IV, scores ranging from 31 to 40 reflect behavior 
manifested by major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis added).  Id.  

The Board recognizes that GAF scores do not solely determine 
the outcome of an increased-rating claim for PTSD.  Sellers 
v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  
However, these low GAF scores provide additional evidence 
that the Veteran's PTSD has caused total occupational and 
social impairment since the initial grant of service 
connection.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to determine the 
degree of weight to give the evidence).

Thus, in light of the VA psychologist's opinions that the 
Veteran can no longer maintain gainful employment and no 
longer sustain effective social relationships, as well as the 
GAF scores ranging from 40 to 45, the evidence supports an 
initial 100 percent rating for PTSD.  Therefore, although all 
of the enumerated symptoms listed for a 100 percent rating 
are not shown, the Board finds that the severity of the 
Veteran's PTSD symptoms and the effect of those symptoms on 
his social and work situation justify a 100 percent initial 
rating.  See Mauerhan, supra.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 100 percent disability rating for PTSD 
is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


